



COURT OF APPEAL FOR ONTARIO

CITATION:  Zazai (Re), 2017 ONCA 135

DATE: 20170215

DOCKET: C62345

Doherty, Laskin and Roberts JJ.A.

IN THE MATTER OF FAROOQ
    ZAZAI

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Meaghan McMahon, for the appellant

Michelle OBonsawin, for the Royal Ottawa Health Care
    Group

Kathleen Farrell, for the respondent

Heard:  February 13, 2017

On appeal against the disposition of the Ontario Review
    Board, dated May 20, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The hospital recommended a conditional discharge, but the Board imposed
    a detention order with conditions.

[2]

We do not agree that the Boards failure to order a conditional
    discharge constitutes an error.  The appellant would not consent to the drug
    treatment essential to maintain his ability to live safely in the community. 
    In the face of that non-compliance and the potential consequences of
    non-compliance, we cannot say the Board erred in declining to grant a
    conditional discharge.

[3]

Second, the appellant could live safely in the community only if he
    lived at a residence approved by the hospital.  This court has repeatedly said
    that a conditional discharge order cannot include a requirement that the
    accused live in a residence approved by the hospital.  That order is a
de
    facto
detention order.  The accused would not consent.  In that
    circumstance, the Boards finding that a conditional discharge was not
    appropriate cannot be criticized.

[4]

The appellant also argues that the Board should have found that there
    was a treatment impasse and ordered a second opinion or an independent
    assessment.

[5]

The Board was alive to the potential treatment impasse.  The hospital
    acknowledged a lack of progress, particularly as it related to the appellants
    compliance with his medication regime.

[6]

The Board agreed that it may be time for a second opinion, but
    declined to make an order to that effect.

[7]

The Board made a reasonable judgment in declining to make a specific
    order.  No doubt, the hospital will give very serious consideration to the
    Boards comment before the next hearing is held.

[8]

The appeal is dismissed.


